Citation Nr: 1735561	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  16-32 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for ischemic heart disease, diagnosed as coronary artery disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1971.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

During the period on appeal, the Veteran's ischemic heart disease resulted in dyspnea and angina under a workload of 3 METS or less.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 60 percent for ischemic heart disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.100, 4.104, Diagnostic Code 7005.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service, and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
Under Diagnostic Code 7005, a 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or; coronary artery disease that, under a workload of greater than 3 METs but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when a veteran's coronary artery disease results in chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, for left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

The evidence of record, including treatment records provided by the Veteran's private physician and a November 2012 ischemic heart disease disability benefits questionnaire (DBQ), indicates that the Veteran's ischemic heart disease, diagnosed as coronary artery disease, results in dyspnea and angina under a workload of 3 METS or less.  The Board notes that a July 2013 VA examination recorded the Veteran as suffering from these symptoms under an estimated workload of 3 to 5 METS.  It does not appear that the examiner responsible for the July 2013 VA examination reviewed the results of the November 2012 DBQ.  The Board finds that the exercise test results contained in the Veteran's private treatment records, and the November 2012 DBQ, more accurately reflect the severity of the Veteran's coronary artery disease.  An initial disability rating of 100 percent is warranted.  


ORDER

An initial rating of 100 percent for ischemic heart disease, diagnosed as coronary artery disease, is granted.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


